Respondent, an Albany attorney, was admitted to practice by the Appellate Division, Second Judicial Department, on October 14,1970. He was suspended by this court on June 16,1983 for his failure to appear, pursuant to order, for examination regarding several inquiries under investigation by petitioner. In this proceeding to discipline respondent upon charges of professional misconduct, petitioner moves for a default judgment on the ground that respondent has failed to file an answer to the petition which was served personally upon him. Respondent has also failed to appear in response to the motion.
The petition charges respondent with neglect of a legal matter entrusted to him, failure to cooperate with petitioner in its *918investigation of four inquiries concerning his professional conduct and failure to comply with this court’s order of suspension. In support of the motion for a default judgment, petitioner has submitted an affidavit of one of its attorneys which refers to and incorporates, inter alia, excerpts of respondent’s examination under oath, notes from respondent’s file, copies of checks, orders and various letters, all of which support and corroborate the charges contained in the petition. Moreover, respondent’s failure to answer or appear is tantamount to an admission on the charges. Accordingly, petitioner’s motion for a default judgment is granted.
Respondent was given an opportunity to appear before this court and to be heard in mitigation. He appeared and stated that his misconduct occurred at a time when he was experiencing serious personal problems. Under all the circumstances, we have determined that he should be suspended from the practice of law for a period of two years and until reinstated by order of this court.
Respondent suspended for a period of two years, effective immediately. Order entered. Mahoney, P. J., Kane, Mikoll, Levine and Harvey, JJ., concur.